DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of 1-11 and 13-16 is the inclusion of one or more coil units, a substrate, and a sensor in a coil assembly of a magnetic resonance imaging device. The one or more coil units is configured to receive an MR signal from the subject during an MR scan on a subject. The substrate is configured to position the one or more coil units during the MR scan, the one or more coil units being mounted within or on the substrate. The sensor is mounted within or on the substrate, the sensor being configured to detect a motion signal relating to a physiological motion of the subject before or during the MR scan, wherein the sensor includes a signal emitter and a signal receiver, the signal emitter is configured to emit a reference signal toward the subject, the reference signal being reflected by the subject. The signal receiver is configured to receive at least a portion of the reflected reference signal from the subject. This in combination with the rest of the limitations of the claims is found in all of claims 1-11 and 13-16, but not disclosed nor suggested by the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl